Citation Nr: 1211259	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for a fracture of the second metatarsal of the left foot.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this matter in November 2010.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for left foot bunion, left hallux valgus and a left knee condition, as secondary to service-connected fracture of the second metatarsal of the left foot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Fracture of the second metatarsal of the left foot is manifested by no more than moderate disability of the left foot.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for fracture of the second metatarsal of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73 , Diagnostic Code 5280 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2003 letter, the RO provided the Veteran with notice of the evidence required to substantiate his increased rating claim.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.    

An April 2006 letter explained how disability ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had VA examinations.    

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

The Veteran seeks an increased rating for service-connected fracture of the second metatarsal of the left foot.  He asserts that this disability has increased in severity.  

A non-compensable (zero percent) rating is currently in effect, pursuant to Diagnostic Code 5283.  A 10 percent rating is assignable for moderate disability.  A 20 percent rating is assignable for moderately severe disability, and a 30 percent rating is assignable for severe disability.  38 C.F.R. § 4.72, Diagnostic Code 5283 (2011).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Although the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). The Board, however, will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran had a VA examination in November 2003.  The Veteran reported that he fell into a hole and fractured the second metatarsal.  He was treated with a cast.  
The Veteran reported that, since discharge, he had a progressively symptomatic bunion.  He was seeing a private podiatrist for this.  The Veteran had no complaints of discomfort along the second metatarsal.

On physical examination, the Veteran walked with a nonantalgic gait.  His pelvis was level.  Examination of the left foot revealed no tenderness to palpation along the course of the second metatarsal.  He had no transfer lesions.  He had no prominence of the second ray.  A large bunion with significant hallux valgus was noted.  

X-ray evaluation of the left foot revealed no evidence of fracture along the second metatarsal.  There was some flattening of the of the second metatarsal head.  The examiner's impression was second metatarsal fracture, left, minimally symptomatic.  

VA outpatient records reflect complaints of left foot pain and a diagnosis of chronic left foot pain.  

The Veteran had a VA examination in March 2005.  The Veteran reported that he fractured the left foot in the metatarsal area during service.  He reported that he was put into a cast for one month.  The cast was taken off early, and Ace wrap was applied.  He was also treated with pain medication.  He reported chronic pain intermittently on top of his foot since that time.  It had gotten progressively worse over the years.  The Veteran complained of pain at rest, which increased with walking and standing.  He also complained with standing on his toes.  There was no pain with standing on the heels.  The Veteran complained of  a painful bunion on the left foot.  The Veteran complained of pain at rest, which increased with walking and standing.  He reported pain with standing on his toes.  There was no pain with standing on the heels.  The Veteran complained of decreased endurance because of pain, but no heat or redness or stiffness.  He reported that he did not use crutches, braces, a cane or corrective shoes or inserts.  The Veteran was not on medications for foot pain.  

Examination of the feet revealed mild pes planus and hallux valgus of both feet with dry, thick, dystrophic, deformed toenails of both feet.  He had full range of motion of all of the joints of both feet.  His gait was normal, and there was no callous formation or skin breakdown and no vascular changes.  There was some pain raising on the toes but not on the heels.  The VA examiner's assessment was status post metacarpal fracture, left foot with chronic residual pain, hallux valgus, both feet, mild pes planus, bilateral and onychomycosis, toes of both feet.  

The Veteran had a VA examination in March 2008.  The examiner indicated that the claims file was reviewed.  The examiner stated that the major problem that the Veteran has with his left foot is with a bunion and hallux valgus.  The examiner stated that the Veteran does  not really have any indication of a problem with the second metatarsal.  Review of the records indicated that the Veteran had a possible stress fracture of the second metatarsal in service.  He was subsequently casted, and it healed.  In reviewing the symptomatology, the Veteran indicated that his main issue was with his bunion and the area around the bunion and the hallux valgus.  The Veteran did not take medications for this.  He did not have flare-ups.  He does wear orthotic shoes.  He had no re-injury and no surgery.  The Veteran reported that it did not affect his daily activities since he got orthotic shoes.  Regarding employment, it was noted that the Veteran was unemployed.  

Upon physical examination, the examiner noted that the Veteran had dramatic hallux valgus with a bunion.  He had 40 degrees valgus of the first metatarsal joint.  The first metatarsal joint had extension to 65 degrees and flexion to 40 degrees.  The distal interphalengeal joint of the great toe had flexion to 60 degrees.  The ankle had plantar flexion to 55 degrees and dorsiflexion to 15 degrees. The foot had supination to 35 degrees and pronation to 20 degrees.  

In September 2010, the Veteran testified at a videoconference hearing.  The Veteran stated that he has a lot of pain associated with his foot disability.  The Veteran stated that his foot disability causes difficulty with standing and walking.    

The evidence of records establishes that fracture of the second metatarsal, left foot, is manifested by a healed fracture.  The VA examination reports indicate that the Veteran's disability is manifested by chronic pain of the left foot. and that he reports pain with walking and standing.  Under DeLuca, the Board must consider functional impairment when assigning an appropriate evaluation.  In this case, the record reflects that the Veteran's left foot disability results in increased pain with walking and standing, as well as decreased endurance.  In light of the functional impairment, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5281 for moderate disability.  The Board finds that a higher rating is not warranted, as the examination findings do not reflect any assessments of moderately severe or severe injury.  Accordingly, a 10 percent rating, but no higher, is granted for fracture of the second metatarsal of the left foot.    

III.  Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2011).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the schedular criteria are adequate to evaluate the Veteran's disability.  The Veteran has not required frequent periods of hospitalization for his left foot disability, nor are there any findings present that are not reflected in the 10 percent rating awarded in this decision.  Nor are any findings present that are not reflected in the rating assigned.  The record does not reflect that his left foot disability results in marked interference with employment.   Accordingly, the Veteran's claims do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 10 percent rating is granted for fracture of the second metatarsal, left foot, subject to regulations governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


